Casey, J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty after a hearing of violating the *768prison disciplinary rules which prohibit inmates from possessing weapons (rule 113.10) and contraband (rule 113.23) and from engaging in unauthorized organizational activities (rule 105.12). Initially, we reject petitioner’s contention that the search of his cell was illegal inasmuch as it was routinely performed as part of petitioner’s transfer from his cell to the special housing unit (see, Matter of Wanton v Coombe, 234 AD2d 824).
A review of the record, including petitioner’s testimony, the misbehavior report and the physical evidence, also reveals that the administrative determination with respect to the violations of rules 113.10 and 105.12 is supported by substantial evidence (see, Matter of Rivera v Coombe, 231 AD2d 790; Matter of Perez v Coughlin, 202 AD2d 1056; Matter of Giano v Coughlin, 198 AD2d 677, lv denied 83 NY2d 754). Petitioner acknowledged that the recovered literature constituted material from an unauthorized organization and he admitted having it in his possession. Furthermore, the sharpened butter knife and sharpened metal rod, which were also found in petitioner’s cell, clearly constitute weapons. Finally, petitioner’s plea of guilty to the contraband charge, which involved the unauthorized possession of various domestic items (see, 7 NYCRR 270.2 [B] [14] [xiv]), precludes him from challenging said determination on substantial evidence grounds (see, People ex rel. Friedrich v Smith, 106 AD2d 911, 912). In any event, said plea provides the substantial evidence to support such charge (see, Matter of Taylor v Kennedy, 159 AD2d 827).
We have reviewed petitioner’s remaining contentions and find them to be unpreserved for our review or lacking in merit.
Cardona, P. J., Mikoll, Mercure and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.